Latimer, J.
—This is a suit founded on a note for $250. Defendant pleaded that the dollars mentioned and called for in the note alluded to Confederate money.
The judge charged the jury that if they believed from the evidence that it was understood by the parties at the time the note was given that the note was to be paid in Confederate money, the plaintiff would be entitled to a verdict for the value in specie of the (Confederate money at the time the note fell due.
As the jury did not find for less than what the note called, it is presumed that they did not consider that the defendant had sustained his plea by the testimony. The charge of the judge was as favorable as the defendant could ask for, and as there is no statement of facts on the question at issue we cannot say that there was any error that the defendant could complain of. The judgment of the court below is
Aeeirmed.